          Case 1:19-cv-02367-ABJ Document 46 Filed 03/30/20 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                     )
PETER STRZOK,                        )
                                     )
                         Plaintiff,  )
                                     )
         v.                          )
                                                               Civil Action No. 19-cv-2367 (ABJ)
                                     )
ATTORNEY GENERAL WILLIAM F. BARR, in )
his official capacity, et al.,       )
                                     )
                         Defendants. )
                                     )


 PROPOSED INTERVENOR LISA PAGE’S RESPONSE TO DEFENDANTS’ MOTION
                        TO CONSOLIDATE

       Proposed Intervenor Lisa Page files this response to inform the Court of her position

regarding the government’s motion to consolidate this action with Page v. U.S. Department of

Justice, No. 19-cv-3675 (TSC), a pending matter in which Ms. Page is the plaintiff. Ms. Page has

filed the appropriate related case notices, as required by Local Rule 40.5(b), and takes no position

on whether her case should be reassigned to this Court. To the extent the government seeks to

consolidate the cases “for all purposes,” see Mot. to Consolidate, ECF No. 42, at 1, 6, Ms. Page

opposes the request. Ms. Page and Mr. Strzok are differently positioned, and consolidation for all

purposes may well prejudice her interest in promptly and efficiently resolving her single-count

Privacy Act complaint.

                                        BACKGROUND

       There are presently three civil actions pending in this Court that relate in whole or in part

to Defendants U.S. Department of Justice’s (“DOJ”) and Federal Bureau of Investigation’s (“FBI”)
          Case 1:19-cv-02367-ABJ Document 46 Filed 03/30/20 Page 2 of 7



improper disclosure of agency records about Ms. Page and Plaintiff Peter Strzok to the media on

December 12, 2017 (the “December 12 disclosure”).

       The Page Action

       On December 10, 2019, Ms. Page filed an action against Defendants DOJ and FBI, alleging

a single Privacy Act count based on the December 12 disclosure. The complaint asserts that “[o]n

December 12, 2017, Defendants violated the Privacy Act by unlawfully disclosing agency records

pertaining to Plaintiff—namely, a 90-page document reflecting 375 text messages between

Plaintiff and [Mr. Strzok]—to a group of reporters.” Page, Compl., ECF No. 1, ¶ 3. At the time

of filing, Ms. Page identified her case as “related” within the meaning of Local Rule 40.5(a)(3) to

both this action and an earlier-filed case, Citizens for Responsibility and Ethics v. U.S. Department

of Justice, No. 18-cv-0007 (TSC) (the “CREW FOIA” case), which was assigned to Judge

Chutkan. See Page, Notice of Related Case, ECF No. 2 (D.D.C. filed Dec. 10, 2019) (noting that

the CREW FOIA case “involves common issues of fact” with the Page case); id., Notice of Related

Case, ECF No. 3 (D.D.C. filed Dec. 10, 2019) (noting that the Strzok case “involves common

issues of fact” and “grows out of the same event or transaction” as the Page case). The Page case

was assigned to Judge Chutkan.

       On March 13, 2020, Defendants DOJ and FBI filed their answer in the Page case. Because

this case is no longer exempt from discovery obligations under Local Rule 16.3(b), which provides

that “[t]he requirements of this Rule and of Fed. R. Civ. P. 16(b) and 26(f), shall not apply in cases

in which no answer has yet been filed,” Ms. Page’s counsel has contacted government counsel to

schedule the Rule 26(f) conference preparatory to discovery. On the same day Defendants filed

their answer, they also moved for summary judgment. Ms. Page’s response is due on April 3.




                                                  2
          Case 1:19-cv-02367-ABJ Document 46 Filed 03/30/20 Page 3 of 7



       The CREW FOIA Case

       CREW filed its case against DOJ on January 3, 2018, just weeks after the December 12

disclosure. That suit “challenges the failure of [DOJ] to disclose to CREW communications

concerning DOJ’s decision to invite reporters to DOJ on December 12, 2017, to share with them

private text messages from [Ms. Page and Mr. Strzok].” Citizens for Responsibility and Ethics v.

U.S. Dep’t of Justice, No. 18-cv-0007 (TSC), First. Am. Compl., ECF No. 4, ¶ 1 (D.D.C. filed Jan.

16, 2018). Following the filing of CREW’s suit, DOJ produced various responsive records to

CREW, and both DOJ and CREW have posted documents from those productions on their

websites. See U.S. Dep’t of Justice, https://www.justice.gov/file/1223146/download;1 CREW

Requests DOJ Records on Release of Strzok and Page Texts, Citizens for Responsibility & Ethics

in Washington, Dec. 13, 2017, https://www.citizensforethics.org/foia/expedited-foia-request-

department-justice-office-inspector-general-office-information-policy-fbi-leak/.   Because these

documents relate to DOJ’s involvement in the December 12 disclosure, they are highly relevant to

Ms. Page’s Privacy Act claim.

       The Strzok Action

       Approximately a year and a half after CREW filed its lawsuit, Plaintiff Peter Strzok filed

this action. Mr. Strzok primarily alleges that “[t]he FBI fired [him] because of his protected

political speech in violation of his rights under the First Amendment” and “deprived [him] of his

property interest in his employment without due process, in violation of his rights under the Fifth

Amendment.” Compl. ¶ 5. The complaint asserts claims for (1) unlawful termination of Mr.



1
  To access this file from DOJ’s “FOIA Library” for the Office of Information Policy, visit
https://www.justice.gov/oip/available-documents-oip; navigate to section “FOIA-Processed
Documents,” subsection “General Topics of Interest,” and category “Records Concerning Sharing
of the Content of Text Messages between FBI Agents Peter Strzok and Lisa Page”; and click the
link titled “Interim (January 3, 2017 – January 4, 2018).”


                                                3
           Case 1:19-cv-02367-ABJ Document 46 Filed 03/30/20 Page 4 of 7



Strzok’s employment because of his protected speech in violation of the First Amendment to the

United States Constitution; (2) infringement of Mr. Strzok’s right to due process under the law in

violation of the Fifth Amendment to the United States Constitution (also based on his termination);

and (3) violations of the Privacy Act, based on both the December 12 disclosure and pre-December

12 leaks of information about the text messages. Mr. Strzok classified his case as an “Other Civil

Rights” case, not a Privacy Act case. Civil Cover Sheet, ECF No. 1-1. No notice of related case

was filed, and the Strzok case was assigned to this Court. Defendants have moved for dismissal

or, in the alternative, summary judgment as to Mr. Strzok’s constitutional claims, and summary

judgment as to his Privacy Act claim (ECF No. 30), and that motion has been fully briefed since

January 31, 2020. Defendants have not yet answered Mr. Strzok’s complaint and will not be

required to do so until after the Court decides Defendants’ partial motion to dismiss. See Fed. R.

Civ. P. 12(a)(4). Therefore, the case is exempt from discovery obligations under Local Rule

16.3(b).

       Defendants’ Motion to Consolidate

       On March 13, 2020, the same day they answered and moved for summary judgment in

Page, Defendants filed a motion in this action to consolidate the Page case with this one “for all

purposes.” Mot. to Consolidate at 1, 6. Defendants also submitted a notice of this filing in the

Page case.

                                         DISCUSSION

       Ms. Page takes no position on reassignment. Ms. Page opposes Defendants’ request to

consolidate the actions “for all purposes” because the requested consolidation may well prejudice

her interests in a prompt and efficient disposition of her narrowly focused claims.




                                                 4
          Case 1:19-cv-02367-ABJ Document 46 Filed 03/30/20 Page 5 of 7



       First, Ms. Page takes no position on reassignment. When Ms. Page filed her action, she

properly identified both this case and the CREW FOIA case as “related” within the meaning of

Local Rule 40.5(a)(3), and the matter was assigned to Judge Chutkan. See L.R. 40.5(c)(1)

(providing that “the Clerk shall assign the new case to the judge to whom the oldest related case

is assigned”). Ms. Page filed both notices so that the Court could determine the appropriate

assignment and understood that assignment to Judge Chutkan was proper under the rules. Ms.

Page continues to maintain that both cases are related to hers and defers to the Court on the issue

of judicial assignment.

       Second, although assignment to either Judge is proper, consolidation for all purposes would

be inappropriate because Ms. Page and Mr. Strzok are differently positioned. In exercising its

discretion to consolidate cases under Federal Rule of Civil Procedure 42(a), a “district court[ ]

must weigh the risk of prejudice and confusion wrought by consolidation against the risk of

inconsistent rulings on common factual and legal questions, the burden on the parties and the court,

the length of time, and the relative expense of proceeding with separate lawsuits if they are not

consolidated.” Nat’l Sec. Counselors v. Cent. Intelligence Agency, 322 F.R.D. 41, 43 (D.D.C.

2017). Here, the risk of prejudice outweighs the benefits of consolidation because (1) there are

meaningful differences in the current posture of the two cases and (2) the majority of Mr. Strzok’s

claims have no overlap with Ms. Page’s case.

       Most importantly, the posture of Ms. Page’s case entitles her to pursue discovery at this

time, but consolidation for all purposes threatens to interfere with that ability. Because Defendants

DOJ and FBI filed an answer in the Page case on March 13, they are no longer exempted from

discovery obligations under the Local Rules. See L.R. 16.3(b). Ms. Page has already contacted

government counsel to request a Rule 26(f) conference, and she is ready to proceed with discovery




                                                 5
          Case 1:19-cv-02367-ABJ Document 46 Filed 03/30/20 Page 6 of 7



at the earliest opportunity. In addition, because the pending dispositive motion in the Page case

involves only a single issue—whether Defendants have shown that they are entitled to summary

judgment on the Privacy Act claim prior to any discovery—Ms. Page is in a position to ask the

Court for a prompt decision denying the government’s motion as premature. In this action, by

contrast, Defendants have not filed an answer, and adjudication of Defendants’ motion to dismiss

and/or for summary judgment will require the Court to decide a range of complex legal issues.

       The cases also differ significantly in their claims and overall emphasis. Ms. Page has filed

a single-count Privacy Act claim that can be resolved by looking to the actions of DOJ and FBI in

connection with the December 12 disclosure. The Strzok case presents not only a broader Privacy

Act claim but also complex constitutional claims, involves additional potential witnesses and

document custodians, and is, at its core, a wrongful termination case. Defendants acknowledge

that “the Strzok case presents additional claims based on his dismissal from the Federal Bureau of

Investigation and an additional alleged violation of the Privacy Act.” Mot. to Consolidate at 4. In

fact, those constitutional claims have overshadowed the Privacy Act claim in the parties’ briefing

so far: Mr. Strzok’s opposition brief, for example, devoted 25 pages of argument to the termination

claims and only 11 pages to the Privacy Act claims. See Pls.’ Opp. to Defs.’ MTD/MSJ, ECF No.

36. As these filings reflect, Mr. Strzok’s case will require significant fact development, legal

analysis, and other judicial and party resources in connection with claims that have no overlap

with Ms. Page’s case. Moreover, because the complex constitutional claims are likely to dominate

the proceedings, the risk of prejudice to Ms. Page goes beyond simple delay.

       In the event the Court determines that reassignment is appropriate, Ms. Page respectfully

requests that the Court wait until briefing on Defendants’ summary judgment motion in her case

is completed before ruling on the Privacy Act claims in this action. As noted, the Privacy Act




                                                6
          Case 1:19-cv-02367-ABJ Document 46 Filed 03/30/20 Page 7 of 7



issues have received relatively less attention in the parties’ briefing in this case due to the

predominance of other claims, and Ms. Page intends to bring additional arguments and authorities

to bear on the significant Privacy Act issues implicated by the December 12 disclosure. To the

extent that there is commonality between Ms. Page’s and Mr. Strzok’s respective Privacy Act

claims, Ms. Page submits that the interests of justice will be best served by the Court having the

benefit of full briefing on the Privacy Act issues before ruling on the Privacy Act claims in either

case.

                                         CONCLUSION

        This Court should deny Defendants’ motion to consolidate this action with the Page case

for all purposes. Ms. Page takes no position on reassignment.


Dated: March 27, 2020                                Respectfully submitted,

                                                     /s/ Amy Jeffress
                                                     Amy Jeffress (D.C. Bar No. 449258)
                                                     Kaitlin Konkel (D.C. Bar No. 1021109)
                                                     ARNOLD & PORTER
                                                       KAYE SCHOLER LLP
                                                     601 Massachusetts Avenue NW
                                                     Washington, DC 20001-3743
                                                     Telephone: (202) 942-5000
                                                     Fax: (202) 942-5999

                                                     Counsel for Proposed Intervenor
                                                     Lisa Page




                                                 7
